                 •          Case 3:20-cv-01317-LB Document 3-2 Filed 02/21/20 Page 1 of 2




                  1
                  2
                  3
                  4
                  5
                  6
                                                      UNITED ST ATES DISTRICT COURT
                  7                                 NORTHERN DISTRICT OF CALIFORNIA
                  8
                  9                                NOTICE OF ASSIGNMENT OF CASE
                                          TO A UNITED STATES MAGISTRATE JUDGE FOR TRIAL
                 10

                 11
                                  Pursuant to General Order 44, the Assignment Plan of the United States District Court for
           (rj   12
 t: .....              the Northern District of California, this case has been randomly assigned to a Magistrate Judge.
  ;::l
  0
           s
          r..8   13
u.... :.:::(rj                    Pursuant to 28 U .S.C. § 636(c), with written consent of all parties, a magistrate judge may
-~     u
 !:::J t+-.      14
.;!3 0                 conduct all proceedings in a case, including all pretrial and trial proceedings, entry of judgment
Clo
  .....          15
  rJ:J ....
  Q)    ""             and post-trial motions. Appeal will be directly to the United States Court of Appeals for the Ninth
 .... rJ:J
  (rj .....
 .... Cl         16
~ Q)
          sQ)
                       Circuit.
      ..c:
.-<;::!          17
  c:: t:                          Attached is a form to complete to indicate whether you consent to proceed before the
:::J       0
          z      18
                       assigned magistrate judge or decline to proceed before the assigned magistrate judge. This form is
                 19
                       also available from the Court's website: cand.uscourts.gov/civilforms. You are free to withhold
                 20.
                       consent without adverse consequences. If you decline, the case will be reassigned to a district
                 21
                       judge.
                 22
                                If you are the plaintiff or removing party in this case, you must file your
                 23
                       consent/declination form within 14 days ofreceipt of this notice. Each other party must file its
                 24
                       consent/declination form within 14 days of appearing in the case.
                 25
                                  The plaintiff or removing party must serve a copy of this notice upon all other parties to
                 26
                       this action.
                 27
                 28
                           Case 3:20-cv-01317-LB Document 3-2 Filed 02/21/20 Page 2 of 2




                  1

                  2                                 UNITED STATES DISTRICT COURT

                  3                                NORTHERN DISTRICT OF CALIFORNIA

                  4
                       EEON FOUNDATION,
                  5                                                         Case No. 20-cv-01317-LB
                                      Plaintiff,
                  6
                               V.                                           CONSENT OR DECLINATION TO
                  7                                                         MAGISTRATE JUDGE JURISDICTION
                       GOOGLE INC,
                  8
                                      Defendant.
                  9

                 10           INSTRUCTIONS: Please indicate below by checking one of the two boxes whether you (if

                 11   you are the party) or the party you represent (if you are an attorney in the case) choose(s) to

         c:,:j   12   consent or decline magistrate judge jurisdiction in this matter. Sign this form below your selection.
t: .....
 ::s     a
        <-8      13           ( ) Consent to Magistrate Judge Jurisdiction
u0
.....
-~   u
!:lt+...
        -
        .....
         c:,:j

                 14           In accordance with the provisions of28 U.S.C. § 636(c), I voluntarily consent to have a
-~       0
Ou·c
 VJ
                 15   United States magistrate judge conduct all further proceedings in this case, including trial and
 II)    .....
..... rJJ
 c:,:j .....
..... 0          16   entry of final judgment. I understand that appeal from the judgment shall be taken directly to the
~II)
         a
         II)
.-::: ..c::      17   United States Court of Appeals for the Ninth Circuit.
 s:::   t:
::J      0
        z        18                  OR

                 19           ( ) Decline Magistrate Judge Jurisdiction

                 20           In accordance with the provisions of 28 U.S.C. § 636(c), I decline to have a United States

                 21   magistrate judge conduct all further proceedings in this case and I hereby request that this case be

                 22   reassigned to a United States district judge.

                 23
                      DATE:                                                 NAME:
                 24
                                                                            COUNSEL FOR:
                 25                                                         (OR "PRO SE:)

                 26
                                                                            Signature
                 27

                 28
                                                                        2
